RAZZANO WALSH & TORRES, P.C.

SUITE 100, 1389 MURRAY BLVD.
HAGATNA, GUAM 96910
TELEPHONE: (671)989-3009
FACSIMILE: (671) 989-8750

Attorneys for Defendant
Jesse Mendiola Blas

IN THE UNITED STATES DISTRICT COURT
FOR THE TERRITORY OF GUAM

UNITED STATES OF AMERICA, Criminal Case No. 19-00036
Plaintiff,
DECLARATION OF JOSEPH C.
vs. RAZZANO IN SUPPORT OF
SENTENCING
JESSE MENDIOLA BLAS,
Defendant.

 

 

I, JOSEPH C. RAZZANO, hereby declare under penalty of perjury as

follows:
1. I am over the age of 21 and competent to make this Declaration.
ZA I am the attorney of record for Defendant Jesse Mendiola Blas in the

above captioned and titled cause and all the statements set forth herein are true
and correct and are based on my personal knowledge.

3. Attached as Exhibit “A” is a true and correct copy of 1 letter from a
family member written on behalf of Mr. Blas for use at sentencing.

Executed this 6‘ day of January 2021, at Hagatnha, Guam.

RAZZANO WALSH & TORRES, P.C.

 

 

1
Case 1:19-cr-00036 Document 137 Filed 01/06/21 Page 1 of 5
CERTIFICATE OF SERVICE
I, JOSEPH C. RAZZANO, do hereby certify that on the 6t day of January

2021, I will cause to be served, a true and correct copy of the DECLARATION OF
JOSEPH C. RAZZANO IN SUPPORT OF SENTENCING on the following
Counsel of record via electronic service through the Court's CM/ECF System:

Laura Sambataro

Assistant US Attorney

Suite 500, Sirena Plaza

108 Hernan Cortez Avenue

Hagatnha, Guam 96910

Attorneys for United States of America

Executed this 6** day of January 2021, at Hagatiia, Guam

 

2
Case 1:19-cr-00036 Document 137 Filed 01/06/21 Page 2 of 5
EXHIBIT A

3
Case 1:19-cr-00036 Document 137 Filed 01/06/21 Page 3 of 5
Jude M. Santos
3E Govenors Gardens
Hagathia, GU 96932

The Honorable Judge Francis Tydingco-Gatewood
US Courthouse 520 W Soledad Ave
Hagatna, GU 96910

| am writing this letter to respectfully ask for your leniency when my father, Jesse Mendiola
Blas, comes before the court for sentencing.

Words will never express what | personally feel when | hear the name Jesse Mendiola Blas, but
in this letter, there are three words | will use—genuine, humble, and loving.

Our relationship has not always been what it is now. The ideal father-son bond is something we
never had. When | was growing up, it was always just my mom and me. She was my mom and
she was my dad. | can honestly say it was me who took a big part in allowing her to play both
roles. She always asked me if | wanted to go hangout with my dad and all the way until the age
of fourteen, | did not want to. It was not until my mom and siblings sat me down to tell me |
should give him a chance. When | look back today, it is one of the greatest decisions | will have
ever made. This is why | say my dad is genuine. When you see someone you have dreamt of
having as an idol as a kid you focus on the little things and focus more on observing the person.
From the moment | decided to give my dad a chance, everything has always been so
meaningful. From our conversations, to us hanging out, to building that father-son bond, to
always finding a way to help even if it was his last penny, he would put all of his needs aside just
to answer my call or even just to play the recording of me singing every single morning. He
would drop anything and everything to help his kids, whether it be getting us lunch and

dropping it to school, helping us get uniforms and shoes for school, or helping with anything he
can. lf he couldn’t do it personally, he would suck up his pride and ask someone who can. This is
why he is the most genuine person who would let the whole world know- not by bragging, but
just by lending a hand or two.

My dad is very humble. Being humble can be defined in various ways, but to me it means
someone who genuinely loves another person, makes life the happiest no matter the
circumstances, and lastly does great things out of the goodness of their hearts not expecting
anything in return. And that is my father.

It was not until my dad started campaigning that | realized he was such a humble man. When
you think campaigning, you immediately think politics and many times, politics really gets the
best of people. But not my dad. No matter what his opponents said about him, he always
smiled and was focused on making Yofia a beautiful place and absolutely nothing could change
that. No matter how busy he got, he always had time for his family—his children.

Case 1:19-cr-00036 Document 137 Filed 01/06/21 Page 4of5
And that’s what makes him so loving. | have never seen a father love being a father until | met
my own. And yes, | know it wasn’t until later that | got to see that, but just looking at what a
great job he did raising my four other siblings and how much he does to let me know that he
cares about me and all that | do...it is how | pray to grow as a father someday. He loves nothing
more than going to brunch on Sundays or getting together as much as we can as a family. Even
with his time in prison, he still calls all of us every single day when the phones are working to
ask us about our days and to tell us he loves us.

| thank you for allowing me to write this letter and | ask kindly to grant leniency to my dad. He is
a genuine, humble, and loving man.

Respectfully,

Jude M. Santos

Case 1:19-cr-00036 Document 137 Filed 01/06/21 Page 5of5
